DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 21-22 are pending in the application. Cancelled claims 18-20 and new claims 21-22 have been noted. The amendment filed 9/17/21 has been entered and carefully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delsol et al (US 2013/0017344).
Delsol discloses a method of coating a glass-based article [0043] comprising: direct patterning a sacrificial material over a first region on a top surface of the glass article, but not a second region on the top surface, the first region comprising at least a 
Thus, Delsol teaches every limitation of claims 1, 2, 4, 6, and 22 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Chang et al (US 2015/0060401).
Delsol does not disclose the thickness of the sacrificial material.
Chang discloses a sacrificial masking material for glass sheets deposited by screen printing wherein the thickness of the sacrificial material may be 30-50 um [0028]-[0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a typical mask thickness as suggested by Chang for the screen printed mask material of Delsol since it was suitable for defining a pattern with good accuracy.
Regarding Claim 5, Chang discloses that the screen printing can print a design with good accuracy [0029]. Thus, it would have been obvious to print a design including as much of the perimeter edge V of Delsol is desired by controlling the design of the screen.
Regarding Claim 14, Chang discloses that the printed mask material may have a viscosity of 7000-30,000 cps for optimizing speed while avoiding drips [0037]. 
Thus, claims 3, 5, and 14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Chang.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Uenosono (US 2009/0304931).

Uenosono discloses a method of depositing onto a glass article while masking the periphery wherein the glass article 3 is placed on a base plate 2 having a cavity (formed from base plate 2 and side 4) in order to fix the glass article [0032] (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose the glass article of Delsol on a base plate having a cavity as suggested by Uenosono in order to fix the glass article for precise deposition of the sacrificial material.
Regarding Claims 8-12, Uenosono discloses a perimeter wall 4 having the shape of the perimeter of the glass article 3 (Fig. 2B). It would have been obvious to also pattern the sacrificial material of Delsol onto a portion of Uenosono’s base plate such that the entire perimeter is patterned with sacrificial material and curing the material while still fixed in the base plate to avoid dripping [0049]-[0050]. It would have been obvious to remove the coated article from the deposition chamber to coat another article and to remove the sacrificial material after removal from the base plate since Delsol discloses moving the article to glass washing equipment to remove the sacrificial coating [0055]. 
Thus, claims 7-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Uenosono.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) in view of Uenosono (US 2009/0304931) as applied above and further in view of Boughton et al (US 2018/0108560).

Boughton discloses a base plate 400 for holding a substrate comprising a protrusion 406  which fits into an aperture 12 of the substrate for holding the substrate [0042]-[0043] (Fig. 4A-4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a protrusion and substrate aperture as suggested by Boughton into the process of Delsol and Uenosono in order to securely hold the glass article in place for deposition of the sacrificial material and the coating, wherein the sacrificial material may be deposited on any desired area of the glass article by controlling the screen pattern.
Thus, claims 16-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delso, Uenosono, and Boughton.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Sherwood et al (US 2014/0363683).
Delsol does not disclose the coating layer is a scratch-resistant coating.
Sherwood discloses that scratch-resistant coatings are useful for automotive glass [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to coat the glass article of Delsol with a scratch-resistant coating to provide scratch-resistance in desired portions as these were useful for automotive glass as suggested by Sherwood.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Heley et al (US 2013/0129986).
Delsol does not disclose that the sacrificial material is a photoresist.
Heley discloses applying a sacrificial layer of photoresist, depositing a coating over the photoresist, and removing the photoresist to provide a coating in a desired pattern [0034]-[0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a photoresist as suggested by Heley as the sacrificial material in Delsol since it was a suitable alternative to ink for masking a substrate for patterned deposition.
Thus, claim 15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Heley.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Bedell et al (US 2013/0005116).
Delsol does not disclose that the sacrificial material is removed by etching.
Bedell discloses that sacrificial material located at edges of a substrate 12 may be removed by an etching process to form selective deposited coatings [0077] (Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to remove the sacrificial material of Delsol by etching as suggested by Bedell since it was a known alternative to remove the masking material for selective deposition of coatings on substrates.
. 
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. Applicant argues that Delsol does not teach the first region comprising at least a portion of a perimeter edge of the glass-based article because the painted area (a) is not positioned on the edge of the glass substrate since there is a space shown between the edge of the substrate and the coating in Fig. 3 and 4. This is not found persuasive because Fig. 4 of Delsol depicts the first region comprising “at least a portion of a perimeter edge of the glass-based article”, but does not include the entire (100%) perimeter edge. For instance, Delsol teaches a first region comprising an inner portion of the perimeter edge of the article (a in Fig. 4). Claim 1 as written does not require that the first region comprises the entire perimeter edge. Thus, Fig. 4 of Delsol meets the broad definition of the first region set forth in claim 1. Further, Delsol discloses that area (a) can be modified using a new printing screen to form common deletion windows, such as area V shown in Fig. 3 [0049]. The deletion window V includes the entire perimeter edge. Thus, the entire perimeter edge would be painted to form the deletion window in that area.
Applicant argues that the disclosure of Chang is not sufficient to suggest the distance that the first region extends from the perimeter edge. This is not found persuasive because Delsol further discloses that the painted area can be easily modified using a new printing screen [0049] and the form and size is dependent on customer design [0059]. Thus, it would have been obvious to control the form and size of the painted area using an appropriate printing screen based on desired customer design.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715